                 Case 20-11835-JTD              Doc 664        Filed 12/17/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    : Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          : (Jointly Administered)
                    Debtors.                              :
                                                          :
--------------------------------------------------------- x

            ORDER (I) APPROVING STIPULATION MODIFYING AUTOMATIC
            STAY AND AUTHORIZING TERMINATION OF CONTRACT AND
                         (II) GRANTING RELATED RELIEF

         Upon consideration of the stipulation attached hereto as Exhibit 1 (the “Stipulation”)2 by

and among the above-captioned debtors and debtors in possession (collectively, the “Debtors”),

Warner Music, Inc. (“WMI”), and Warner Music International Services Limited (“WMISL”,

together with WMI, “Warner Music”); and this Court having reviewed the Stipulation; and this

Court having jurisdiction to consider the Stipulation and the relief requested therein in accordance

with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter

a final order consistent with Article III of the United States Constitution; and this Court having



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
    Stipulation.
               Case 20-11835-JTD          Doc 664      Filed 12/17/20     Page 2 of 2




found that venue of this proceeding and the Stipulation in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the Stipulation has

been given and that no other or further notice is necessary; and upon the record herein; and after

due deliberation thereon; and this Court having determined that there is good and sufficient cause

for the relief granted in this Order, therefore, it is hereby

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The Stipulation attached hereto as Exhibit 1 is approved.

        2.      The Stipulation is approved as fair, reasonable, and adequate, and the terms and

conditions of the Stipulation are incorporated into this Order as if fully set forth herein.

        3.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the terms of the Stipulation.

        4.      This Order shall become effective immediately upon its entry and shall not be

stayed notwithstanding anything in the Bankruptcy Rules to the contrary.

        5.      This Court shall retain jurisdiction with respect to the Stipulation and any matters

related to or arising from the Stipulation and the implementation of this Order.




                                                            JOHN T. DORSEY
        Dated: December 17th, 2020                          UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware
